UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
DARIO ORMEJUSTE,

                  Petitioner,               MEMORANDUM AND ORDER
     -v-                                    15-CV-5567 (JS)

DALE ARTUS, Superintendent of Attica-
Correctional Facility,

               Respondent.
-------------------------------------X
APPEARANCES

For Petitioner:         Dario Ormejuste, pro se
                        12-A-3641
                        Attica Correctional Facility
                        639 Exchange Street
                        Attica, New York 14011

For Respondent:         Andrea M. DiGregorio, Esq.
                        Nassau County District Attorney’s Office
                        252 Old Country Road
                        Mineola, New York 11501

SEYBERT, District Judge:

            Pending before the Court is a pro se petition, submitted

by Dario Ormejuste (“Petitioner” or “Ormejuste”), for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 (“§ 2254”) raising four

grounds for relief.      (Petition (“Pet.”), ECF No. 1.)    Respondent

Dale Artus, named in his capacity as the Superintendent at the

Attica Correctional Facility (the “State” or “Respondent”), has

responded    to   the   Petition.    (See   Respondent’s   Response   in

Opposition (“Resp. Opp.”), ECF No. 8 at 1-71.)         For the reasons

set forth below, the petition is denied, and the case dismissed.
                               BACKGROUND

I.     The Offense Conduct 1

            Petitioner lived at a house located at 117-40 238th

Street, Elmont, New York (the “Residence”), that he shared with

his parents, Bob Ormejuste (“Bob”), and Rose Ormejuste (“Rose”),

and his brother, Guerby Ormejuste (“Guerby”). (Tr. 322:22-24.)      In

June 2010, Guerby was thirty years old and employed as a New York

City Corrections Officer, (Tr. 323:15; 327:5-6); Petitioner was

twenty-four and unemployed.     (Tr. 323:17; 336:9.)

            Tex Ormejuste (“Tex”), Bob’s brother, testified that he

lived on the same block as the Residence and saw Bob almost every

day.    (Tr. 322:17-18; 325:23-326:8.)      The last time Tex saw Bob

was on Sunday, June 20, 2010. (Tr. 337:14-17.)         On Monday, June

21, and Tuesday, June 22, 2010, Tex did not see Bob; he went to

Bob’s house at about 6:00 p.m. both nights and rang the bell, but

no one answered.    (Tr. 339:6-340:25.)

            At approximately 3:30 a.m. on Wednesday, June 23, 2010,

Tex received a phone call from Guerby’s supervisor saying that

Guerby had not shown up for work for two days and asking Tex to




1 The summary of facts is drawn from: the trial transcript (“Tr.”)
(see ECF Nos. 5-7); the Petition; Petitioner’s state court
appellate brief (the “Appellate Brief” or “App. Brief”) (see Pet.
Ex. A, ECF No. 1-1), which Petitioner incorporates by reference
into his Petition in support of his claims (see Pet., ¶¶14-15, 17-
18); and Respondent’s Response in Opposition (see ECF No. 8).


                                   2
check on him. 2     (Tr. 343:3-12; 672-73.)          Tex promptly went to the

Residence and heard loud music, which stopped playing after Tex

rang the doorbell. (Tr. 343:15-344:19.) He called the house phone

and, after no one answered,          he called the police.          (Tr. 344:23-

345:2; 345:8.)

            The police arrived at the Residence, responding to a

“well check” — a request to check up on the family and make sure

everyone is alright.         (Tr. 383:4-14; 418:8-419:1.)              Upon their

arrival, the police officers and Tex made numerous unsuccessful

efforts to elicit a response from within the Residence for an

approximate ten-minute period, e.g., walking around the house,

knocking   on     the   windows,   calling    out,    ringing    the    doorbell,

knocking on the door, and making phone calls, but all with no

answer.    (Tr. 345:23-346:23; 386:12-20.)           They observed a light on

at the back of the Residence.          (Tr. 403:11-20.)         The police also

checked the doors and windows to see if there was any damage, but

found none, nor any signs of a potential break-in.                    (Tr. 385:8-

12; 387:17-21.)

            The    responding      officers   called     for    a     supervisor;

thereafter,     Sergeant    Timothy    Rooney   arrived.       (Tr.    388:7-14.)

Sergeant Rooney had them repeat efforts to contact someone in the

house, including knocking on doors and windows, calling out, and


2   Tex was listed as Guerby’s “next of kin” in information
maintained by Guerby’s employer. (See ECF No. 8-1 at 74.)
                                       3
trying all phone numbers. (Tr. 389:2-23.)     Although phones could

be heard ringing inside, no one answered or responded to any of

the actions taken. (Tr. 389:17; 419:21-25; 423:7-21.) After about

fifteen minutes, Sergeant Rooney made the decision to enter the

home to see if anyone was injured.    (Tr. 390:9-14; 423:21-424:1.)

The officers removed an air conditioner unit from a back window

and Officer Averill Thompson entered the house.     (Tr. 391:1-11.)

Finding himself in a bedroom with a locked door, Officer Thompson

pried open the door, whereupon he detected the smell of bleach.

(Tr. 392:3-393:12; 395:5-10.)    Then, hearing movement upstairs,

Officer Thompson drew his weapon and moved from the bedroom into

the house, calling out “Police” loudly multiple times, but getting

no response.    (Tr. 396:1-397:2.)   He opened a side door to admit

his partner and Sergeant Rooney.     (Tr. 397:15-16.)   Noticing a

couch-like object in the kitchen, the officers approached, pulled

back a sheet, and discovered the dead body of a black male with

dried blood on him.   (Tr. 398:18-399-9; 427:13-15.)

            Given this discovery and the sound of movement in the

upstairs, the officers left the house to call for additional

officers.   (Tr. 399:12-15; 428:8-11; 442:22-24.)   Sergeant Rooney

called for assistance and a perimeter was established around the

house. (Tr. 428:2-11.)   Officers from the Emergency Services Unit

(“ESU”) arrived on the scene.   (Tr. 401:1-6.)



                                 4
              At approximately 6:45 a.m., movement was detected in an

upstairs     window;    then     the    front   door   opened,    and   Petitioner

appeared.     (Tr. 431:1-6; 447:1-11; 452:6-8.)            As Petitioner exited

the house, ESU officers advanced while issuing orders for him to

show   his    hands    and   get   on    the    ground.    (Tr.    447:19-448:8.)

Officers were able to get him on the ground, but Petitioner would

not follow verbal commands and refused to be handcuffed.                       (Tr.

449:6-13.)      An officer used a taser on Petitioner, after which

officers successfully subdued and handcuffed him.                   (Tr. 449:14-

16.)   Petitioner was placed under arrest and put in the rear of a

marked Nassau County Police Department car.               (Tr. 496:16-21.)

              A tactical squad from the Bureau of Special Operations

(“BSO”) entered the Residence and went room to room looking for

other people.         Some officers went upstairs, where they found no

one, but observed a Glock, a black semi-automatic weapon, on a

small table.      (Tr. 471:18-22.)        The Glock was later determined to

have been owned by Guerby in his capacity as a corrections officer

at Rikers Island.        (Tr. 599-600; 649-50.)

              Returning downstairs, the BSO officers saw the body of

an older man taped or tied up on the kitchen floor, saw blood, and

smelled      bleach.      (Tr.     473:24-474:2.)         This    individual    was

ultimately identified as Bob Ormejuste, Petitioner’s father (Tr.

743:19-22), who suffered two gunshot wounds to the neck and left

eye, the latter of which perforated his brain.                     (Tr. 940:1-4;

                                           5
944:17-945:4.)     The medical examiner testified that Bob had been

dead for two to three days by the time the autopsy was performed

on June 24, 2010.    (Tr. 948:21-25.)

          After discovering no one else on the main floor, the BSO

officers proceeded into the basement, where they observed blood on

the floor and discovered another covered body.    (Tr. 474:25-475:1-

5.)   This individual was later identified as Guerby Ormejuste,

Petitioner’s brother.    The medical examiner determined that Guerby

had ten gunshot wounds, one each to his arm, abdomen, groin, face,

and six to his back (Tr. 883:7-10), and that at the time of the

autopsy, on June 24, 2010, he had been dead for two days, plus or

minus six hours.     (Tr. 902:23-25.)   After clearing the house and

confirming that no other individuals were present within, the BSO

officers withdrew.

          Officers from the Crime Scene Search Unit subsequently

processed the scene, taking photographs and collecting evidence,

including, inter alia: (1) the Glock observed by the BSO officers

and ammunition (Tr. 773:16-774:2); (2) drops of blood on the side

door and driveway that matched a DNA profile for Rose (Tr. 759:18-

21; 1099:6-9); (3) a pair of Timberland boots that had DNA on the

inside matching a sample from Petitioner’s saliva, and blood on

the bottom that matched a DNA profile for Guerby (Tr. 752:15-23;

1089:7-9; 1088:19-23; 1090:15-18); (4) bullets in the kitchen wall

and in the basement that were later found to be consistent with

                                  6
having been fired by the Glock 3 (Tr. 794:21-23; 765:10-12); (5)

bottles of bleach (Tr. 766:10-16); and, (6) latex gloves in the

downstairs     hallway   and    the   upstairs   bathroom     (Tr.    745:18-19;

773:16-774:2).

             After being taken into custody, Petitioner was taken to

the Fifth Precinct in Elmont.           (Tr. 497:13-16.)         Upon arrival at

approximately 8:00 a.m., Petitioner was brought to an interview

room   and    his   handcuffs    were    removed.      (Tr.       497:17-498:5.)

Detectives Carl Re and Roberto DePietro proceeded to take pedigree

information     from   Petitioner,      including   that    he    lived   in   the

upstairs of the Residence, that his parents lived on the main

floor, and that Guerby lived in a basement apartment.                (Tr. 500:9-

501:22.)     After eliciting the background information and providing

him with some food, Detective Re read Petitioner his Miranda rights

off a card.      (Tr. 503:7-504:2.)         Petitioner indicated, verbally

and in writing, that he understood the rights and answered “Yes”

when asked if he would be willing to answer questions.               (Tr. 504:8-

505:6.)

             According to the detectives, Petitioner claimed not to

have seen any family member since Sunday.              (Tr. 513:4-8.)           He




3  In addition, autopsies recovered five bullets from Guerby’s
body, and a bullet and bullet fragment from Bob’s body, all of
which were also determined to be consistent with having been fired
from the Glock. (Tr. 1025:15-23; 1029:20-1030:1.)


                                        7
claimed to have been sticking to his daily “ritual” on both Monday

and Tuesday, which consisted of arising at 6:40 a.m., showering,

eating   peanut    butter   cups   or    pieces    for   breakfast,     having    a

cigarette, then leaving the Residence around 9:00 a.m. to spend

the entire day at a local park.          (Tr. 509:18-510:4; 512:21-513:25;

514:16-515:4.)

            Petitioner did not react when told that his father and

brother were dead or that his mother was missing, but just sat

there.    (Tr. 519:15-520:6.)           He then told the detectives that

“Lugaroo,” did it, describing Lugaroo as a Haitian vigilante group

that sells crack and cuts people’s heads off.                  (Tr. 520:11-19.)

At one point he indicated that his mother, father, and Tex all

smoked crack, and that all three were Lugaroo. (Tr. 521:8-16.)                   He

suggested   that    his   mother   might    by    at   an    aunt’s   house,    but

acknowledged that she could be dead.             (Tr. 522:15-523:8.)

            At approximately 11:40 a.m., Petitioner was transferred

to the Homicide Squad at Police Headquarters in Mineola.                       (Tr.

537:18-538:7.)      He was interviewed again by Detective Re and the

lead detective on the case, Mark Garry.                     (Tr. 582:3.)       This

interview started at about 12:20 p.m., concluded before 4:00 pm.,

and was recorded by audio and video.          (Tr. 583:13-18.)        Petitioner

was not re-read his Miranda rights prior to questioning at Police

Headquarters.



                                        8
           The   whereabouts    of   Petitioner’s   mother,    Rose,   was

unknown on June 23, 2010.      Paule Ormejuste, Tex’s wife and Rose’s

sister-in-law, testified that :she last spoke to Rose from 10:00

to 10:45 a.m. on Monday June 21, 2010; Rose was scheduled to work

a shift starting at 3:00 p.m.; and, Rose would leave at about 1:30

p.m. to travel to work using public transportation.       (Tr.    664:19-

666:25.)   Rose did not show up for work on that Monday, or on

Tuesday, June 22, 2010. (Tr. 701:7-18.) A neighbor saw Petitioner

driving Guerby’s car, a Lexus, at approximately 3:00 pm. on Monday,

June 21, 2010, and then parking it in the driveway.        (Tr. 868:18-

869:11.)   On or about June 23, 2010, after the discovery of the

other bodies, the Missing Person’s Squad was notified that Rose

was missing; thereafter, it put out a notice about Rose including

information about Guerby’s car.      (Tr. 593:13-25.)   On July 6, 2010

and responding to a complaint of a foul odor, officers discovered

the Lexus in Brooklyn on Avenue J.       (Tr. 659:21-24; 974:18-975:6.)

When ESU officers opened the trunk, they found Rose’s decaying

body.   (Tr. 978-79.)     The medical examiner found two gunshot

defects – an entrance and exit wound – on Rose’s head (Tr. 1003:4-

20); she determined that the condition of the body was consistent

with death having occurred on or about June 21, 2010.         (Tr. 1007:2-

6.)




                                     9
II.    The Suppression Hearing and Trial

            On   July     28,      2010,   and       pursuant    to   Nassau    County

Indictment Number 1685N/10, Petitioner was charged with: one count

of murder in the first degree (N.Y. PENAL LAW § 125.27[1][a][viii]);

three counts of murder in the second degree (N.Y. PENAL LAW §

125.25[1]); and, one count of criminal possession of a weapon in

the second degree (N.Y. PENAL LAW § 265.03[1][b]).

            In   May    2012,       upon   Petitioner’s         omnibus    motion,     a

combined Mapp/Dunaway/Huntley 4 hearing was held (hereafter, the

“Suppression Hearing”).            “The Huntley hearing pertained to various

oral   statements      and    videotaped        statements      allegedly      made   by

[Petitioner].      The Mapp hearing pertained to clothing allegedly

seized   from    [Petitioner].          The     Dunaway    hearing      pertained     to

probable   cause    for      the    arrest      of   [Petitioner].”        People     v.

Ormejuste, 35 Misc.2d 1235(A), 953 N.Y.S.2d 552 (N.Y. Sup. Ct.,

Nassau Cnty. 2012) (the “Suppression Decision”).                          The People

presented five witnesses: four police officers and one detective;

“[t]he defendant did not call any witnesses.”                     Id.     Finding the

testimony of the People’s witnesses to be credible, and considering

the totality of the evidence presented, the state court found,

inter alia: (1) that the police had a valid, emergency basis for

the initial entry into the Residence as they were motivated by


4  See Mapp v. Ohio, 367 U.S. 643 (1961); People v. Dunaway, 442
U.S. 200 (1979); and, People v. Huntley, 15 N.Y.2d 72 (1965).
                                           10
concerns about the well-being of the occupants and not by an intent

to arrest anyone or to seize evidence; (2) that there was probable

cause to arrest Petitioner; (3) that since there was probable cause

for the arrest, the search of Petitioner was legally permissible

as a search incident to a lawful arrest; and (4) none of the

challenged statements would be suppressed because (a) Petitioner’s

statement    made   to     the    arresting    officer    at    the    scene   was

spontaneous and voluntary; (b) Petitioner, after receiving his

Miranda warnings, voluntarily waived his right to remain silent

and answered Detective Re’s questions at the Fifth Precinct; and,

(c) it was unnecessary to repeat the Miranda warnings prior to the

subsequent,      videotaped      questioning     of    Petitioner      at   Police

Headquarters where the additional questioning commenced within a

reasonable time after a break in the initial questioning and where

he had received his Miranda warning a short period prior to said

questioning.     See id.

             After a jury trial, Petitioner was found guilty of all

counts, and judgment was rendered against him on July 25, 2012.

He was sentenced to the following concurrent terms of imprisonment:

life   without    parole    for    his   first-degree     murder      conviction;

twenty-five (25) years to life for each of the three second-degree

murder   convictions;      and    fifteen     (15)    years    for    his   weapon-

possession    conviction.         An   additional     five-year,     post-release

supervision condition was also imposed.

                                         11
III. The Post-Conviction Proceedings

           On direct appeal, which included Petitioner’s appeal of

the Suppression Decision, Petitioner’s counseled brief raised the

following four claims:       (1) the police’s warrantless entry into

Ormejuste’s Residence was illegal, and the evidence seized therein

should have been suppressed, and a new trial should be ordered

(the “Entry Claim”) (App. Br. 15-23); (2) Ormejuste’s rights to

due process and a fair trial were denied when the prosecutor,

during summation, appealed to the jurors’ emotions and disparaged

the defense (the “Summation Claim”), (id. at 23-26); (3) the trial

court   erred    in   allowing   a   hearsay   reference   to   a   room   as

Ormejuste’s bedroom, resulting in a denial of his rights to due

process and a fair trial (the “Hearsay Claim”) (id. at 26-31); and

(4) all of Ormejuste’s statements should have been suppressed (the

“Statements Claim”) (id. at 31-39).

           The Appellate Division upheld Petitioner’s judgment of

conviction.     See People v. Ormejuste, 117 A.D.3d 756, 985 N.Y.S.2d

139 (N.Y. App. Div., 2d Dep’t 2014).           As to Petitioner’s Entry

Claim, the Appellate Division held, “[c]ontrary to [Ormejuste]’s

contention, the evidence presented at the suppression hearing

demonstrated that the initial warrantless entry into his home by

the police fell within the emergency doctrine exception to the

warrant requirement;” thus, “the County Court properly denied that

branch of [Ormejuste]’s omnibus motion which was to suppress the

                                      12
physical    evidence      obtained     from   his   home.”      Id.     (citations

omitted).      It further held that the balance of Ormejuste’s claims

were unpreserved, see id. (citing N.Y. CRIM. PROC. LAW § 470.05[2];

further citations omitted), adding that, as to the Summation Claim,

“the contested remarks were responsive to arguments and theories

presented in the defense’s summation, were permissible rhetorical

comment, or constituted harmless error,” id. (citations omitted),

and as to the Statements and Hearsay Claims, they were without

merit, see id. (citations omitted).

            On May 16, 2014 and through counsel, Petitioner wrote to

the Clerk of the Court of the New York Court of Appeals requesting

leave to appeal.         (See May 16, 2014 Appellant Letter, Ex. 3, ECF

No. 8-1 at 118, attached to Resp. Opp.)              This letter attached the

appellate      brief,    the    respondent’s    brief,    and    the    Appellate

Division decision.        By letter dated May 30, 2014 and addressed to

the Honorable Susan Phillip Read of the Court of Appeals, counsel

purported to supplement the Appellate Brief, arguing that the

police   did    not     have   an   emergency   basis   upon    which    to   enter

Petitioner’s Residence and that “leave should be granted . . . to

rectify the illegal procedures utilized by the police and for

purposes of guiding the lower courts in their determination of

searches based on claims of ‘wellness check’ and/or the emergency

doctrine.”     (See May 30, 2014 Appellant Letter, Ex. 3, ECF No. 8-

1 at 119-122, attached to Resp. Opp.)               No further arguments were

                                         13
advanced.     The People opposed the application, asserting that

review was unwarranted as “[a] lower court’s determination that

exigent circumstances existed to justify a warrantless entry into

a home involves a mixed question of law and fact, and is beyond

the scope of the [Court of Appeal]’s review when supported by the

record.”    (June 25, 2014 Resp. Letter, Ex. 4, ECF No. 8-1 at 124-

127, attached to Resp. Opp.)   The application for leave to appeal

was summarily denied.    See People v. Ormejuste, 24 N.Y.3d 963, 20

N.E.3d 1002, 996 N.Y.S.2d 222 (Table) (2014).     Ormejuste did not

seek further review by the Supreme Court, nor did he file any post-

judgment state motions challenging his conviction.   (See Affidavit

of Andrea M. DiGregorio (“Resp. Aff.”), ECF No. 8 at 4-13, ¶¶25-

26.)    Instead, he filed this timely Petition.

IV.    The Instant Petition

            By Petition dated September 8, 2015, 5 Petitioner seeks

a writ of habeas corpus pursuant to § 2254.       He challenges his

state court conviction raising the identical four grounds he

asserted in his state court appeal, i.e.: (a) that the warrantless

entry into the Ormejuste Residence was illegal and, therefore, the

evidence seized therein should be suppressed and a new trial

ordered (citing, inter alia, the Fourth Amendment) (i.e., the Entry


5   The Petition was received in the Court’s Pro Se Office on
September 14, 2015. (See Petition at 1 (stamped with receipt date
of “SEP 14 2015”).)

                                 14
Claim); (b) the denial of Petitioner’s due process rights and a

fair trial because summation comments by the prosecutor appealed

to   the   jurors’   emotions    (citing,   inter   alia,   the    Fourteenth

Amendment)    (i.e.,    the     Summation   Claim);   (c)    the   erroneous

introduction of hearsay evidence which undermined Petitioner’s

defense, thereby depriving him of due process and a fair trial

(i.e., the Hearsay Claim); and (d) the trial court erred in its

refusal to suppress Petitioner’s: (i) post-Miranda confession,

which were part of a single custodial police interrogation that

began before the warnings were administered, and (ii) initial

statements to the police before Miranda warnings were administered

(i.e., the Statements Claim).

            In compliance with the Court’s October 1, 2015 Order to

Show Cause (“OSC”) (see ECF No. 3), the Nassau County District

Attorney’s Office submitted opposition on behalf of Respondent

asserting, inter alia, that Petitioner “raises all the claims that

he presented in his Appellate Division brief” that he raised on

direct appeal and in his leave application to the New York State

Court of Appeals, and which claims were denied.             (See Resp. Aff.

¶27; see also id. at ¶¶20, 22, 23, 25; Resp. Opp.)           In addition to

the affidavit and memorandum of law, Respondent submitted both

parties’ appellate briefs, the letters to the Court of Appeals

regarding Ormejuste’s request for leave to appeal the Appellate



                                      15
Division’s      decision,     and   the    transcripts            of    the     Suppression

Hearing and trial.

            Respondent      opposes       all   of    Petitioner’s            grounds    for

granting habeas relief, asserting: (a) that Petitioner’s Fourth

Amendment claim, the Entry Claim, is barred pursuant to Stone v.

Powell,   428    U.S.   465   (1976),      as    “New      York        provides    approved

mechanisms by which a defendant can raise his Fourth Amendment

claims,   [so    that   P]etitioner        cannot         rightly       claim    the    state

provided no corrective procedures to redress the alleged Fourth

Amendment    violations”       (Resp.     Opp.       at    30);     (b)    that     because

“Petitioner      did    not    fairly       present         his        remaining       claims

[(hereafter, the “Remaining Claims”) 6] to the Court of Appeals –

the highest state court empowered to review the claims – he is

barred from doing so now” as this was “an inexcusable procedural

default in state court that prevents him from being granted habeas

corpus relief as to those claims” (id. at 38); (c) that the

Remaining Claims “are also procedurally barred from federal habeas

corpus review by an independent and adequate state procedural

ground,” i.e., Petitioner’s failure to preserve his arguments for

appellate review (id. at 45; see also id. at 46-47); and (d) even

if Petitioner did not face two procedural bars regarding the

Remaining     Claims,    as    to   those       claims,       the       Appellate      Court


6  For clarity, the term “Remaining Claims” refers collectively to
Petitioner’s Summation Claim, Hearsay Claim, and Statements Claim.
                                          16
alternatively found them to be without merit, which findings are

not   contrary   to,    or      an    unreasonable      application    of,   clearly

established federal law.              (See id. at Points IV (addressing the

Summary   Claim),      V     (addressing        the    Hearsay     Claim),   and   VI

(addressing the Statements Claim).)

           Petitioner did not reply to the Respondent’s Opposition

and has not otherwise supplemented his filings despite being

offered the opportunity to do so.               (See Case Docket, in toto; see

also OSC, ¶4 (providing Petitioner the opportunity to file a reply

to Respondent’s response), and corresponding docket text (noting

service of OSC upon Petitioner).)

                                     LEGAL STANDARDS

I.    § 2254 Standard of Review

           “It is well established that a federal habeas court does

not sit to correct a misapplication of state law, unless such

misapplication violates the Constitution, laws, or treaties of the

United States.”     Ponnapula v. Spitzer, 297 F.3d 172, 182 (2d Cir.

2002).     Pursuant        to   28     U.S.C.   §     2254,   as   amended   by    the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

a habeas court considering a claim that was decided on the merits

in a state court proceeding may grant relief only if the state

court’s decision was (1) “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by

the Supreme Court of the United States; or” (2) “based on an

                                           17
unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.”      28 U.S.C. § 2254(d).

          The AEDPA establishes a deferential standard of review:

“a federal habeas court may not issue the writ simply because that

court concludes in its independent judgment that the relevant

state-court   decision   applied   clearly   established   federal   law

erroneously or incorrectly.   Rather, that application must also be

unreasonable.”   Williams v. Taylor, 529 U.S. 362, 411 (2000); see

also McBride v. Perez, No. 13-CV-4792, 2015 WL 5245072, at *8

(S.D.N.Y. June 25, 2015) (“‘[I]t is not the province of a federal

habeas court to reexamine state-court determinations on state-law

questions. In conducting habeas review, a federal court is limited

to deciding whether a conviction violated the Constitution, laws

or treaties of the United States.’” (quoting Estelle v. McGuire,

502 U.S. 62, 67-68 (1991)).        The requirements set forth by the

AEDPA are strictly construed and by design erect a barrier to

federal habeas relief founded upon the principle that “[s]tate

courts are adequate forums for the vindication of federal rights”

and are “presumptively competent[] to adjudicate claims arising

under the laws of the United States.”        Burt v. Titlow, 571 U.S.

12, 19 (2013) (internal quotation marks and citation omitted).

          Under § 2254(d)(1), a state court decision is considered

“contrary to” federal law if it either “applies a rule that

contradicts the governing law set forth in [the Supreme Court’s]

                                   18
cases”   or   “confronts   a   set    of     facts   that   are   materially

indistinguishable from a decision of [the Supreme Court] and

nevertheless arrives at a result different from [Supreme Court]

precedent.”   Williams, 529 U.S. at 405-06.          “‘Clearly established

Federal law’ means ‘the holdings, as opposed to the dicta, of [the

Supreme] Court's decisions as of the time of the relevant state-

court decision.’”    Green v. Travis, 414 F.3d 288, 296 (2d Cir.

2005) (alteration in original) (quoting Williams, 529 U.S. at 412).

An “unreasonable application” of federal law occurs where the state

court “correctly identifies the governing legal rule but applies

it unreasonably to the facts of a particular prisoner’s case.”

Williams, 529 U.S. at 407-08.        “The critical point is that relief

is available under § 2254(d)(1)’s unreasonable application clause

if, and only if, it is so obvious that a clearly established rule

applies to a given set of facts that there could be no fairminded

disagreement on the question.”            White v. Woodall, 572 U.S. 415,

427 (2014) (internal quotation marks and citations omitted).

          Regarding the second subsection of § 2254(d), courts

have had “fewer opportunities to consider what constitutes an

‘unreasonable    determination       of    the   facts’”    pursuant   to   §

2254(d)(2), compared with § 2254(d)(1).          Cardoza v. Rock, 731 F.3d

169, 177 n.5 (2d Cir. 2013).         The state court’s determination of

the facts “is not unreasonable merely because the federal habeas

court would have reached a different conclusion in the first

                                     19
instance.”     Wood v. Allen, 558 U.S. 290, 301 (2010).              A finding

may rise to the level of an unreasonable determination of the facts

“where, for example, reasonable minds could not disagree that the

trial court misapprehended or misstated material aspects of the

record in making its finding, see Wiggins v. Smith, 539 U.S. 510,

528, 123 S. Ct. 2527, 156 L. Ed.2d 471 (2003), or where the court

ignored highly probative and material evidence, see Miller-El v.

Cockrell, 537 U.S. 322, 346, 123 S. Ct. 1029, 154 L. Ed.2d 931

(2003).”     Cardoza, 731 F.3d at 177-78.            However, “even if the

standard set forth in section 2254(d)(2) is met, the petitioner

still ‘bears the ultimate burden of proving by a preponderance of

the evidence that his constitutional rights have been violated.’”

Id. at 178 (quoting Epps v. Poole, 687 F.3d 46, 50 (2d Cir. 2012));

cf. Nowakowski v. New York, No. 13-CV-3709, 2018 WL 6421056, at *6

(E.D.N.Y.     Dec.    6,    2018)     (“[F]or     claims    of   ‘unreasonable

determination[s]      of    the     facts’   under   paragraph     (d)(2),   an

applicant bears the additional burden of ‘rebutting the state

court’s factual findings ‘by clear and convincing evidence.’”

(quoting Burt, 571 U.S. at 20) (alteration in original)).

II.    Procedural Bars to Federal Habeas Review

       A.    Failure to Exhaust

             A habeas petition will not be reviewed by the district

court unless “the applicant has exhausted the remedies available

in    the   courts   of    the    State.”    28    U.S.C.   §    2254(b)(1)(A).

                                        20
Exhaustion of state remedies requires that a petitioner “fairly

presen[t] federal claims to the state courts in order to give the

State the opportunity to pass upon and correct alleged violations

of its prisoners' federal rights.”              Duncan v. Henry, 513 U.S. 364,

365   (1995)       (internal     quotation    marks     and   citation   omitted;

alteration in original). The state courts must have had “the first

opportunity to hear the claim sought to be vindicated in a federal

habeas proceeding” for there to have been exhaustion of state

remedies, and therefore a state prisoner must “present the state

courts with the same claim he urges upon the federal courts.”

Picard     v.    Connor,   404    U.S.   270,    276   (1971).     “Because   the

exhaustion doctrine is designed to give the state courts a full

and fair opportunity to resolve federal constitutional claims

before those claims are presented to the federal courts . . . state

prisoners must give the state courts one full opportunity to

resolve any constitutional issues by invoking one complete round

of the State's established appellate review process.”                O'Sullivan

v. Boerckel, 526 U.S. 838, 845 (1999).                 In New York, a defendant

must exhaust his claims by seeking leave to appeal to the New York

Court of Appeals.          See Morgan v. Bennett, 204 F.3d 360, 369 (2d

Cir. 2000).

      B.        State Procedural Requirements

                A federal court “may not review federal claims that were

procedurally defaulted in state court—that is, claims that the

                                         21
state court denied based on an adequate and independent state

procedural rule.”     Davila v. Davis, -- U.S. --, 137 S. Ct. 2058,

2064 (2017); see also Jimenez v. Walker, 458 F.3d 130, 136 (2d

Cir. 2006) (“federal courts may not review the judgment of a state

court that ‘rests on a state-law ground that is both ‘independent’

of the merits of the federal claim and an ‘adequate’ basis for the

court’s decision’” (quoting Harris v. Reed, 489 U.S. 255, 260

(1989))).       This principle serves to “ensure that state-court

judgments are accorded the finality and respect necessary to

preserve the integrity of legal proceedings within our system of

federalism.”     Martinez v. Ryan, 566 U.S. 1, 9 (2012).

            A   procedural   rule    is   adequate   if   it   is   “firmly

established and regularly followed by the state in question.”

Garcia v. Lewis, 188 F.3d 71, 77 (2d Cir. 1999) (internal quotation

marks and citation omitted).        To be independent, the “state court

must actually have relied on the procedural bar as an independent

basis for its disposition of the case” by “‘clearly and expressly’

stat[ing] that its judgment rests on a state procedural bar.”

Harris, 489 U.S. at 261-63, 265 n.12.         Further, a state court’s

reliance on an independent and adequate procedural bar forecloses

habeas review even if the state court also rejected the claim on

the merits in the alternative.            See, e.g., id., at 264 n.10

(explaining that “a state court need not fear reaching the merits

of a federal claim in an alternative holding” where it “explicitly

                                     22
invokes a state procedural bar rule as a separate basis for [its]

decision” (emphasis in original)); Fama v. Comm’r of Corr. Servs.,

235 F.3d 804, 810 n.4 (2d Cir. 2000) (“where a state court says

that a claim is ‘not preserved for appellate review’ and then ruled

‘in any event’ on the merits, such a claim is not preserved”);

Nowakowski, 2018 WL 6421056, at *6 (noting that “[t]he bar applies

even where the state court has also ruled in the alternative on

the merits of the federal claim” (internal quotation marks and

citation omitted)).

          Notwithstanding the existence of a procedural bar to a

claim under state rules, “a federal court may still review the

claim on the merits [1] if the petitioner can demonstrate both

cause for the default and resulting prejudice, or [2] if he can

demonstrate that the failure to consider the claim will result in

a miscarriage of justice.”    Petronio v. Walsh, 736 F. Supp. 2d

640, 654 (E.D.N.Y. 2010) (citing Coleman v. Thompson, 501 U.S.

722, 749–50 (1991)).    As to the cause and resulting prejudice

avenue, “[c]ause may be demonstrated with “a showing that the

factual or legal basis for a claim was not reasonably available to

counsel, . . . or that ‘some interference by state officials’ made

compliance impracticable, . . . [or that] the procedural default

is the result of ineffective assistance of counsel.”    Bossett v.

Walker, 41 F.3d 825, 829 (2d Cir. 1994) (quoting Murray v. Carrier,



                                23
477 U.S. 478, 488 (1986) (citations omitted)). 7              As to prejudice,

a   petitioner       must   demonstrate    more   than   “a    possibility   of

prejudice,” but rather that the errors below “worked to his actual

and substantial disadvantage.”         Murray, 477 U.S. at 494 (internal

quotation marks and citation omitted; emphasis in original).

              “The miscarriage of justice exception is concerned with

actual as compared to legal innocence.”           Calderon v. Thompson, 523

U.S.   538,    559    (1998)   (internal   quotation     marks   and   citation

omitted).     A petitioner must demonstrate, by clear and convincing

evidence, that he is actually innocent, and must support his claims

“with new reliable evidence – whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical

evidence – that was not presented at trial.”             Schlup v. Delo, 513

U.S. 298, 324 (1995).        Ormejuste does not argue that he is actually

innocent, nor does the record support any such argument, and

therefore the miscarriage of justice exception is inapplicable.

Accordingly, any analysis of whether Petitioner has overcome a




7   Although ineffective assistance of counsel may, in some
circumstances, constitute cause for a default, the claim for
ineffective assistance “generally must ‘be presented to the state
courts as an independent claim before it may be used to establish
cause for a procedural default.’” Edwards v. Carpenter, 529 U.S.
446, 452 (2000) (quoting Murray, 477 U.S. at 489); see also Pitre
v. Griffin, No. 16-CV-6258, 2016 WL 7442653, at *11 (E.D.N.Y. Dec.
26, 2016) (“the ineffective assistance claim must itself have been
exhausted in the state court”). No such claim has been raised by
this Petitioner, either in the state courts or in this Petition.
                                      24
procedural bar will be limited to the exception for cause and

resulting prejudice.

            Finally, “[t]he Court is mindful that, as with all pro

se pleadings, a habeas petition filed pro se is to be construed

liberally.”    Crowder v. Ercole, No. 09-CV-3401, 2012 WL 5386042,

at *2 (E.D.N.Y. Nov. 2, 2012) (citation omitted); see also Alonge

v. Chappius, No. 12-CV-542, 2019 WL 1642449, at *6 (E.D.N.Y. Apr.

16, 2019)(“[T]he court must interpret petitioner’s pleadings as

raising the strongest arguments they suggest”).

                              DISCUSSION

I.   The Entry Claim

            Petitioner’s Entry Claim asserts a violation of the

Fourth   Amendment,    contending    that:   the   “wellness   check”   or

emergency   doctrine   exception    was   inappropriately   applied;    the

warrantless entry into the Residence was illegal; and, the evidence

seized therein should have been suppressed.        The Supreme Court has

held that a petitioner who has had a full and fair opportunity to

litigate such a claim in state court may not seek federal habeas

corpus relief:    “where the State has provided an opportunity for

full and fair litigation of a Fourth Amendment claim, a state

prisoner may not be granted federal habeas corpus relief on the

ground that evidence obtained in an unconstitutional search or

seizure was introduced at his trial.”          Stone, 428 U.S. at 494.

Implementing the Stone doctrine, the Second Circuit has determined

                                    25
that review of a Fourth Amendment claim presented by a state habeas

petitioner is only available in two instances: (1) “[i]f the state

provides     no   corrective          procedures         at    all    to   redress     Fourth

Amendment violations” or (2) where such a process is provided,

“but in fact the defendant is precluded from utilizing it by reason

of   an    unconscionable           breakdown      in    that    process.”          Gates   v.

Henderson, 568 F.2d 830, 840 (2d Cir. 1977).                          “The basic inquiry

is whether the state prisoner was given the opportunity for full

and fair litigation of his Fourth Amendment claim.”                           Id.

             It      is        well-established         that    New    York    provides     a

corrective procedure for challenging Fourth Amendment violations,

which is, on its face, adequate.                   See Capellan v. Riley, 975 F.2d

67, 70 n.1 (2d Cir. 1992) (“federal courts have approved New York’s

procedure     for     litigating          Fourth     Amendment        claims”       (internal

quotation     marks        and     citation     omitted));           see   also     Hogue   v.

Superintendent of Green Haven Corr. Facility, No. 20-CV-1720, 2020

WL 4260995, at *8 (E.D.N.Y. July 24, 2020) (noting that since New

York      provides        an     adequate    corrective         procedure     for     Fourth

Amendment      claims,          “courts     within       this    Circuit      have    almost

uniformly held that challenges to a state court’s rulings as to

the application of the exclusionary rule are not reviewable under

Stone”).     Therefore, before this Court may examine his request for

habeas relief on this claim, Petitioner must demonstrate that he



                                              26
was actually prevented from using the corrective procedure by an

“unconscionable breakdown” in the process.

             Petitioner does not argue that he was precluded from

using the corrective procedures below; indeed, he could not make

such an argument because he did, in fact, fully litigate his Fourth

Amendment claim.          Petitioner: (1) had a pretrial Suppression

Hearing at which five witnesses testified and were subject to

cross-examination;        (2)    appealed       the   denial       of    his   omnibus

suppression     motion,       i.e.,    the     Suppression     Decision,       to   the

Appellate Division, which affirmed the trial court’s ruling on the

merits; and, (3) sought leave to further appeal to the New York

Court of Appeals on this issue.                See, e.g., Singh v. Miller, 104

F.   App’x   770,   772   (2d     Cir.    2004)    (finding    no       unconscionable

breakdown occurred where petitioner raised his Fourth Amendment

claims at a suppression hearing and on appeal); Hicks v. Bellnier,

43 F. Supp. 3d 214, 231 (E.D.N.Y. 2014) (“Petitioner would be hard-

pressed” to establish an unconscionable breakdown where “the trial

court held an evidentiary hearing, allowed Petitioner to present

a case in support of his motion, and issued a reasoned ruling that

there was reasonable suspicion to stop Petitioner and that the

resulting evidence would be admissible at trial”).

             Further,     a     review    of    the   record       reveals     nothing

suggesting     that     there    was     any    breakdown     in    the    underlying

procedures, much less one that was unconscionable.                      See generally

                                          27
Cappiello v. Hoke, 698 F. Supp. 1042, 1050 (E.D.N.Y. 1988) (stating

“an unconscionable breakdown in the state’s process must be one

that calls into serious question whether a conviction is obtained

pursuant to those fundamental notions of due process that are at

the heart of a civilized society”), aff’d, 852 F.2d 59 (2d Cir.

1988).       In   his        Petition,     Ormejuste   makes   no   argument        urging

avoidance of the bar imposed by Stone, but rather essentially asks

this Court to review the merits of the state court rulings against

him.     His failure to prevail below does not change the fact that

he     was   afforded          the    requisite     safeguards,      and     the     “mere

disagreement with the outcome of a state court ruling is not the

equivalent        of     an     unconscionable       breakdown      in     the     state’s

corrective process.”                 Capellan, 975 F.2d at 72.             Accordingly,

federal habeas review of Ormejuste’s Entry Claim is precluded under

the Stone doctrine, and this claim must be dismissed.                            See Woods

v.    Kuhlmann,        677    F.   Supp.    1302,   1306   (S.D.N.Y.     1988)      (Stone

“forbids de novo review of state court fact-finding on a Fourth

Amendment issue particularly where, as here, the petitioner can

claim only that the issue was wrongly decided”).

II.    The Remaining Claims

             Petitioner’s three Remaining Claims are identical to

those raised on appeal.               The State argues that these claims were

not exhausted in the state courts and, alternatively, that they

are procedurally barred.

                                              28
       A.     Exhaustion

              The State argues that only the Entry Claim was exhausted

in state court because the Remaining Claims were not presented to

the New York Court of Appeals.          In a letter dated May 16, 2014 and

addressed to the Clerk of the Court at the New York Court of

Appeals,      appellate    counsel     submitted       copies     of    the     briefs

submitted to the Appellate Division, and that court’s decision and

order.      (See May 16, 2014 Appellant Letter, Ex. 3, ECF No. 8-1 at

118,   attached     to    Resp.   Opp.)       Beyond    listing        the    enclosed

documents, the letter did not address any arguments, stating simply

that “I am seeking leave to appeal to the Court of Appeals and am

requesting that you inform me of the name of the Judge to whom

this matter will be assigned.”          (Id.)    A few weeks later, appellate

counsel wrote a letter to Judge Read, which counsel characterized

“as an additional argument on my client’s request for leave to

appeal” that was “meant to supplement the argument in appellant’s

brief in the Appellate Division.”             (May 30, 2014 Appellant Letter,

Ex. 3, ECF No. 8-1 at 119, attached to Resp. Opp.) The supplemental

letter      addressed    only   the   Entry   Claim    (see     id.    at    119-122),

specifically whether the emergency doctrine was properly applied,

and concluded that “leave should be granted to the appellant in

this matter to rectify the illegal procedures utilized by the

police and for purposes of guiding the lower courts in their

determination of searches based on claims of ‘wellness check’

                                        29
and/or the emergency doctrine.”               (Id. at 122.)         It did not

reference any of the Remaining Claims.                 The State argues that

providing the Appellant Brief was, by itself, insufficient to raise

the claim before the Court of Appeals and concludes that the “fair

import” of the letter supplementing only one claim is “that the

other three claims had been abandoned.”            (Resp. Opp. at 40.)

            To consider a claim exhausted in state court, it must be

clear that the claim was properly presented to the highest court,

here the New York Court of Appeals.              In one case involving both

initial and supplemental letters submitted to the Court of Appeals,

the Second Circuit concluded that the state court was not presented

an   opportunity   to    rule   on   claims   that     were    included    in    the

Appellate    Brief,     but   not    addressed    in    a     subsequent   letter

application.    See Grey v. Hoke, 933 F.2d 117 (2d Cir. 1991).                    In

Grey, the Circuit Court concluded that

            [t]he fair import of petitioner’s submission
            to the Court of Appeals, consisting of his
            brief to the Appellate Division that raised
            three claims and a letter to the Court of
            Appeals arguing only one of them, was that the
            other two had been abandoned.        The only
            possible indication that the other two claims
            were being pressed was the inclusion of a
            lengthy brief originally submitted to another
            court. This did not fairly apprise the court
            of the two claims. We decline to presume that
            the New York Court of Appeals has a duty to
            look for a needle in a paper haystack.

Id. at 120 (internal quotation marks and citation omitted).                     In a

later case in which the appellant’s initial letter contained

                                       30
language expressly asking the Court to consider all the issues

raised in the appellate brief, the Second Circuit distinguished

Grey, finding “[t]hat statement was sufficiently specific to alert

the Court of Appeals that [defendant] sought review of all of the

issues raised in his pro se supplemental Appellate Division brief.”

Morgan, 204 F.3d at 370.        The Second Circuit noted further that it

is not appropriate “to infer that the New York Court of Appeals

would construe counsel’s second letter as eliminating issues as to

which review had been expressly requested.”               Id. at 371.

          This    case    is    analogous     to   that    presented      in   Grey.

Ormejuste’s Appellate Brief was submitted as an attachment to the

initial letter, which only generally sought “leave to appeal”

without   identifying          specific     arguments.            Moreover,     the

supplemental     letter   addressed       only     the    Entry   Claim    without

referring to any other claim.         Thus, as in Grey, because (1) the

initial letter provided the Appellate Brief without identifying

the claims Ormejuste sought to appeal, and (2) the supplemental

letter addressed only one claim, the Court of Appeals was not

properly apprised that Ormejuste sought leave to appeal all the

claims in the Appellate Brief.            Accordingly, the Remaining Claims

were not exhausted in state court.

          Further, “a federal habeas court need not require that

a federal claim be presented to a state court if it is clear that

the state court would hold the claim procedurally barred.” Harris,

                                      31
489 U.S. at 263 n.9.          Here, since Petitioner has already sought

leave    to   appeal    to    the   New   York   Court   of   Appeals,   he   is

procedurally barred from presenting the Remaining Claims to that

court.    See Grey, 933 F.2d at 120.             Additionally, as the claims

are based on matters that could have been raised on direct appeal,

collateral     review    is    also   barred.      See   N.Y. CRIM. PROC. LAW

§§ 440.10(2)(a)&(c).          See Batts v. Artuz, 254 F. App’x 855, 856

(2d Cir. 2007) (holding, where a petitioner has failed to identify

claims for the New York Court of Appeals in his request for leave

to appeal, vis-à-vis his § 2254 petition, that petitioner “has

both exhausted his state remedies for the purposes of federal

habeas review and procedurally defaulted on those claims he failed

to identify for the New York Court of Appeals”). 8

              Even assuming, arguendo, that the Remaining Claims were

properly presented to the New York Court of Appeals for review,

those claims are subject to a further procedural bar in light of

the Appellate Division’s decision denying the appeal.

     B.       Procedural Bar to Review

              Finding the Remaining Claims unpreserved at trial, the

Appellate Division denied each of them based on a state procedural




8  For this Court to consider the Remaining Claims despite the
procedural bar, Petitioner must demonstrate cause for the default
and prejudice resulting therefrom.   Ormejuste’s failure to meet
this requirement is discussed infra, Section III.B.2.


                                          32
rule, and alternatively, found them to be without merit.                   See

Oremjuste, 117 A.D.3d at 756 (finding: as to the Statements Claim

that “the specific arguments asserted by the defendant on appeal

to support [the contention that the statements to law enforcement

officers    should   have   been   suppressed]      are      unpreserved   for

appellate review” 9 and, “[i]n any event, the defendant’s contention

is without merit”; as to the Summation Claim, that the challenge

to the prosecutor’s remarks during summation “is unpreserved for

appellate review, as the defendant did not object to any of those

remarks” and, alternatively, that “[i]n any event, the contested

remarks were responsive to arguments and theories presented in the

defense’s     summation, . . .       were        permissible       rhetorical

comment, . . . or constituted harmless error”; and, as to the

Hearsay Claim, the last claim that his “remaining contention is

unpreserved   for    appellate   review   and,    in   any    event,   without

merit”).




9  The Appellate Division’s reference to the “specific arguments
asserted by the defendant on appeal” reflects that court’s
recognition that the arguments raised on appeal regarding the
suppression of statements were different from the arguments raised
before, and decided by, the trial court.       For example, where
Petitioner argued previously that upon his transfer to Police
Headquarters, a new, second session of questioning occurred and
thus Miranda warnings should have been repeated, his new argument
on appeal, and in this Petition, is that the totality of
circumstances leads to the conclusion that the interview sessions
at both locations constituted a single chain of events.
                                    33
            Pursuant to New York’s “contemporary objection rule,”

the state’s appellate courts “will review only those errors of law

that are presented at a time and in a manner that reasonably

prompted a judge to correct them during criminal proceedings.”

Downs v. Lapel, 657 F.3d 97, 103 (2d Cir. 2011); see also N.Y.

CRIM. PROC. LAW § 470.05(2). The Second Circuit has “held repeatedly

that the contemporaneous objection rule is a firmly established

and regularly followed New York procedural rule,” Downs, 657 F.3d

at 104, that is “sufficient to invoke the ‘independent and adequate

state law ground’ bar” to federal habeas review.           Nowakowski, 2018

WL 6421056, at *6 (quoting Richardson v. Greene, 497 F.3d 212,

217-18 (2d Cir. 2007)); see also Kozlowski v. Hulihan, 511 F. App’x

21, 25 (2d Cir. 2013) (“[T]he contemporaneous objection rule

provides    an   independent   state-law   ground    for   barring   federal

habeas review.”); Forino v. Lee, No. 10-CV-5980, 2016 WL 7350583,

at *10 (E.D.N.Y. Dec. 19, 2016) (“It is well-settled that New

York’s     contemporaneous     objection   rule     is   an   adequate   and

independent ground that bars federal habeas review”).

            It is further clear that any reference by the appellate

court to an alternative, merits-based determination does not lift

the procedural bar to review of these claims here.            See generally

Fama, 235 F.3d at 810 n.4 (reiterating that there is no basis for

federal review of a claim where the state court determined that

the claim “[wa]s ‘not preserved for appellate review’ and then

                                    34
ruled ‘in any event’ on the merits”).                 Finally, the Appellate

Division    found        that    the    “remaining    contention”     was       also

unpreserved and without merit.             Where an appellate court refers

generally to “remaining contentions,” the ruling encompasses any

claim presented to the court but not directly addressed in its

decision.     See, e.g., Maddox v. Clinton Corr. Facility, No. 13-

CV-4268, 2016 WL 7388646, at *4 & n.2 (S.D.N.Y. Nov. 23, 2016)

(finding claim          procedurally    barred   since    Appellate   Division’s

reference to “remaining contentions” raised but not addressed

directly “certainly included this claim”), adopted by 2016 WL

7378973 (S.D.N.Y. Dec. 20, 2016); Ellis v. Miller, No. 97-CV-7049,

1998 WL 812664, at *5 n.5 (E.D.N.Y. Aug. 3, 1998) (finding claim

procedurally barred where the Appellate Division did not address

a claim directly “and therefore it was included among petitioner’s

‘remaining’ claims that were not preserved for appellate review”).

Thus, as the Hearsay Claim was presented and briefed on the appeal,

but not directly addressed, the remaining contention language

decided that claim, finding it unpreserved, and, in any event,

without merit.

            The     Appellate       Division’s     decision      rested    on    an

independent       and    adequate      state   ground,    and    therefore,     the

Remaining   Claims        are   procedurally     barred   from   federal    habeas

review.     Because “the Appellate Division properly relied on a

procedural bar, petitioner would have to show that grounds exist

                                          35
for reaching the merits notwithstanding that procedural bar.”

Ortiz v. Bradt, No. 13-CV-5420, 2013 WL 5775695, at *2 (E.D.N.Y.

Oct.   25,   2013).     To   overcome    this    bar,   the    Petitioner   must

demonstrate cause for the default and prejudice.                     He has not

attempted to show, nor has he raised any argument that could be

liberally    construed    to   establish,       cause   for    the   default   or

prejudice.     See, e.g., Bellezza v. Fischer, No. 01-CV-1445, 2003

WL 21854749, at *18 (E.D.N.Y. Aug. 6, 2003) (“Because the required

showing of cause and prejudice has not been made with respect to

[petitioner]’s procedurally defaulted . . . claim, that claim

should be dismissed without reaching the merits.”); see also id.

at *10 (stating that, while “a district court must consider a pro

se litigant’s habeas corpus petition with some liberality, the

petitioner still bears the burden of proof” throughout the habeas

proceeding (internal citation omitted)).

             Ormejuste’s Petition: attaches his Appellate Brief and

application for leave to appeal to the New York Court of Appeals;

restates the same four bases for relief that he raised on appeal;

and, states, in relevant part, that he is entitled to relief “for

all the reasons set forth” in those materials.                (Petition, ¶ 15.)

Rather than presenting his Petition as one for habeas relief under

§ 2254, essentially, Ormejuste treats his Petition instead as a

further appeal.       Notably missing from his pro se Petition is any

argument addressing the cause for Ormejuste’s default or any

                                        36
resulting prejudice to him.      In contrast, the State’s Opposition

specifically recites the legal hurdles necessary to overcome the

procedural bar, which, it asserts, Petitioner is unable to meet.

(See Resp. Opp. at Point II.)          Although he was afforded the

opportunity to reply to the State’s opposition, Ormejuste has

failed to do so; in sum, Petitioner has not carried his burden of

demonstrating cause for his failure to raise these claims below.

Moreover, the Court’s review of the record finds nothing that would

support either basis for lifting the procedural bar.

          Upon    the   habeas   record    presented,   Petition   has

completely failed to present any cause for the default, much less

identify any resulting prejudice; nor will the Court speculate to

find that such circumstances existed.      Hence, the Remaining Claims

are dismissed as procedurally defaulted.

                              CONCLUSION

          Accordingly, for all the foregoing reasons, IT IS HEREBY

ORDERED that the Petition for a writ of habeas corpus (ECF No. 1),

is DENIED.    Thus, the Clerk of the Court is directed to: dismiss

the Petition; close the case; and, mail a copy of this Order to

Petitioner.

          Further, the Court:

  (A)   Declines to issue a certificate of appealability because

        the Petitioner has not “made a substantial showing of the



                                  37
         denial of a constitutional right,” 28 U.S.C. § 2253(c)(2);

         and

  (B)    Pursuant to 28 U.S.C. § 1915(a)(3), certifies that any

         appeal from this Order would not be taken in good faith,

         and, therefore, in forma pauperis status is denied for the

         purpose of any appeal.   See Coppedge v. United States, 369

         U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


    SO ORDERED.

                                       /s/ JOANNA SEYBERT_____
                                       Joanna Seybert, U.S.D.J.

Dated:     June 23 , 2021
           Central Islip, New York




                                  38
